Citation Nr: 1453488	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-45 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for cervical strain with radiculopathy, currently evaluated at 30 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from May 1995 to August 2000. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. An April 2011 Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).

By decision/remand of March 2012, the Board granted the restoration of a 30 percent evaluation for cervical strain with radiculopathy, but remanded the issue of entitlement to a rating in excess of 30 percent.  Following the issuance of an August 2012 Supplemental Statement of the Case (SSOC), the matter has been returned to the Board.

The Virtual VA paperless claims processing system contains a written brief presentation from Veteran's designated representative, with the remainder of the documents in that file being either irrelevant or duplicative of the existing evidence. The Veterans Benefits Management System (VBMS) contains no additional documentation.

The issue of entitlement to an effective date earlier than February 1, 2006 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record through the Veteran's representative's November 2014 written brief presentation, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran does not manifest unfavorable ankylosis of the cervical or entire spine, does not have incapacitating episodes, and moreover, does not have separately compensable cervical radiculopathy.
CONCLUSION OF LAW

The criteria are not met for assignment of an evaluation in excess of 30 percent for cervical strain with radiculopathy. See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10. 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The RO has informed the Veteran of what evidence would substantiate the instant claim through March 2009 VCAA correspondence that notified him as to each applicable element. The notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, including that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

As further prescribed in Pelegrini II, the relevant notice information must have been timely sent, whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the notice correspondence was issued prior to the May 2009 rating decision on appeal.

In accordance with the duty to assist the Veteran in this case, the AOJ has obtained VA records and disability benefit records from the Social Security Administration (SSA).  The Veteran has been provided with adequate VA examinations between 2009 and 2012.  Each of the examinations was conducted upon an examination of the Veteran, fully described the Veteran's symptoms, and provided the objective physical findings necessary to rate the disorder under the relevant diagnostic code.  Inasmuch as the Veteran's representative seems to request a new examination in its November 2014 written brief given that the last such evaluation was in April 2012, the Board observes that the mere passage of time does not alone serve as justification for re-examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Additionally, the Veteran and the representative have not argued that the disorder has worsened since that time.  Accordingly, the examinations when considered together are adequate.  See 38 C.F.R. § 4.1 (2014).  The completion of a thorough VA re-examination in April 2012 is also consistent with the Board's prior remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, the Veteran testified at a Travel Board hearing. The hearing focused on the elements necessary to substantiate the claim. The Veteran, through his testimony and questioning by his representative, also demonstrated actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). There is no indication of any further available evidence or information which has not yet already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. 

In sum, the record reflects that the facts pertinent to the claim being decided herein have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1 (2014). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

When evaluating any musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.           §§ 4.40, 4.45 and 4.59.

The Veteran's service-connected cervical strain with radiculopathy is rated at 30 percent, under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which corresponds to forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A higher 40 percent rating may be assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine.  

Under the rating criteria for intervertebral disc syndrome, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a , Diagnostic Code 5243 (2014). An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , General Rating Formula, Note (1).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Disease and Injuries of the Spine, Note (1). 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (2). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (5).

The primary source of evaluative findings for the Veteran's condition are his VA Compensation and Pension examination reports, as the VA treatment records are scattered throughout the appellate period and do not contain relevant findings regarding the applicable diagnostic codes. On VA examination of March 2009, the Veteran had subjective complaints of cervical pain which he described as mild to moderate to severe constant pain of his cervical spine. There were also subjective complaints of moderate to severe intermittent burning pain radiating to both arms which occurred three to four times a day. Duration of pain was approximately 10 to 15 minutes with numbness, tingling, weakness and fatigue. The Veteran presented with a moderately slow antalgic gait utilizing a cane. He denied use of cervical collars, crutches, walkers, or wheelchairs. In regard to the Veteran's occupation as a mechanic, he had difficulty in constant activity of the cervical spine, difficulty driving a vehicle, and difficulty in use of a computer due to cervical pain. Objectively, range of motion of the cervical spine consisted of flexion to 30 degrees, pain at 20 degrees; extension to 30 degrees, pain at 20 degrees; lateral flexion right and left to 20 degrees, pain at 10 degrees; and rotation right and left 35 degrees, pain at 25 degrees. There were moderate spasms and tenderness, but no weakness.  With repetitive use times three, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance. The Veteran denied any flare-ups of his condition. On neurologic evaluation, both sensory and motor function were normal as it related to the Veteran's cervical spine. The Veteran denied any incapacitating episodes during the prior 12-month period. There were no recent diagnostic studies for review. The diagnosis was cervical strain with history of bulging disc and disc protrusion with cervical strain mildly to severely active at the time of examination with range of motion abnormalities. 

On VA examination of November 2011, the Veteran described pain in his neck with tightness and aching, sometimes a burning in his entire neck. It occurred all day, every day at a level of 8/10. He occasionally, once or twice a month, had radiation to the bilateral upper extremities and down to the fingers, which was a tingling sensation. The symptoms had been present since the service and they continued. The pain lasted all day, every day. Treatment included Naprosyn twice a day, which did not improve the pain. He was unable to lift anything more than 20 pounds because of pain. He was unable to turn his head quickly because of increased pain. He had no limitations with walking, standing, or sitting. He did not use an assistive device. The symptoms did not have an impact or present functional limitations on his activities of daily living. He was fully independent with activities of daily living. He was a retired mechanic, retired in 2006. It would be impossible for him to be a mechanic because of the constant pain in his neck with bilateral radiculopathy. There had been no flare-ups or incapacitating episodes during the previous 12 months. An x-ray done of the cervical spine in February 2008 had shown no evidence of fracture, subluxation, or dislocation of the cervical spine. He had minimal changes typical spondylosis deformans, in particular, involving vertebral body C5-C6 and minimal narrowing at C6-C7. 

On physical examination, range of motion of the cervical spine was measured three times with a goniometer, the results being forward flexion to 20 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left rotation 40 degrees, with pain at all endpoints of motion. With three repetitions, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance. There was objective evidence of painful motion. There was no objective evidence of spasm, or of weakness. Motor strength in the upper extremities was 5/5 bilaterally equal. Tone was normal. There was no atrophy. Sensation was intact to the bilateral upper extremities with pinprick and monofilament sensation.  The diagnosis given was cervical strain with bilateral radiculopathy. The Veteran did not have signs of radiculopathy at that time. Cervical strain was active. 

On VA examination of April 2012, the Veteran complained of pain over his posterior cervical spine without radiation into his upper shoulders or arms. He had daily pain most of day. Turning and twisting increased his pain. He got flare-ups about twice a week in which he had increased pain without turning his neck, and it was worse in cold weather. On physical examination, range of motion of the cervical spine measured three times with a goniometer consisted of flexion to 20 degrees with painful motion beginning at 10 degrees; extension to 40 degrees with pain at endpoint; right lateral flexion to 35 degrees and left lateral flexion to 25 degrees, both with pain at endpoints; right rotation 30 degrees and left rotation and 20 degrees, both with pain at endpoints. After three repetitions, there was no change in the above measurements. Any functional loss was because of less movement than normal and pain with movement. The Veteran had no localized tenderness, guarding, or muscle spasms of the cervical spine. He had a normal gait. Muscle strength testing of the upper extremities including grip strength, elbow flexion, wrist flexion, finger flexion, and abduction was 5/5 bilaterally. Reflexes were bilateral and symmetrical in the upper extremities. Sensation was intact bilaterally for entire upper extremities. The Veteran had no complaints or evidence of radicular pain or paresthesias or numbness. There were no other signs or symptoms of radiculopathy. There were no other neurologic abnormalities related to the cervical spine. 

The Veteran occasionally used a neck brace but no other assistive devices. He occasionally wore a soft cervical collar. He used a cane because of his knee problems. He had no scars on his neck. The Veteran was unemployed. He had been a mechanic. He stated his neck condition stopped him from working. In the past as a mechanic, he was doing alignment and things like that where he had to bend, stoop, and twist his neck to see the various car parts to inspect and work on them.  The diagnosis was cervical sprain. It was further found that neck pain could significantly limit functional ability during flare-ups. Whether or not it could happen with repeated use the examiner could not give an opinion without resorting to speculation. The examiner further indicated that she could not identify any neurologic complaints or findings attributable to the Veteran's cervical spine disability, and had found none in her exam, and further that there were no incapacitating episodes of intervertebral disc syndrome.

Having reviewed the foregoing, an evaluation in excess of 30 percent for service-connected cervical strain with radiculopathy is not warranted.  Here, the evidence of record does not demonstrate unfavorable ankylosis of the entire cervical spine or the entire spine.  By definition, ankylosis is the absence of joint mobility. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992). Unfavorable ankyloses requires additional aggravating clinical circumstances. Here, the Veteran has retained cervical spine range of motion; the most pronounced limitation of motion findings, at the April 2012 examination, yielded 10 degrees forward flexion even factoring functional loss due to pain on use.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.59 (2014). This categorically excludes ankylosis, and by implication, any higher rating under Diagnostic Code 5237. 

Additionally, at the 2009 and 2011 VA examinations, the Veteran denied any incapacitating episodes.  At the 2012 VA examination, the examiner determined that there were no incapacitating episodes of intervertebral disc syndrome.  Accordingly, an increased evaluation under that diagnostic code is not warranted.

Furthermore, the evidence of record does not support a separate evaluation for any objective neurologic abnormalities.  The Veteran consistently reported neurological symptoms.  However, the 2009 VA examiner found normal sensory and motor function and noted only a history of disc problems.  The 2011 examiner found good strength, normal tone, and intact sensation of the upper extremities without evidence of radiculopathy at that time.  The 2012 examiner found there were no signs or symptoms of radiculopathy, and noted good strength of the upper extremities and intact sensation.  The balance of the evidence therefore, particularly when given to objective clinical assessment, weighs against any finding of compensable radiculopathy, that is, cervical radiculopathy that would be deemed to warrant a minimum compensable rating under 38 C.F.R. § 4.124a, Diagnostic Code 8510, for the upper radicular group, or other applicable nerve group of the upper extremities.   

It is for these reasons that the schedular 30 percent rating is being continued.           

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.,    see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R.  § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected cervical strain with radiculopathy is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. As discussed above, the Veteran's chief complaints, including pain, discomfort, and joint mobility factors are contemplated in the rating criteria premised upon essentially the same. The Veteran and his representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are inadequate.  To the extent the Veteran had cervical radiculopathy associated with the underlying service-connected condition, the manifestation and severity of radiculopathy has duly been taken into account through consideration of all additional pertinent schedular criteria and ultimately found noncompensable. Additionally, the Veteran has not alleged, and the evidence does not show, marked interference with employment and frequent hospitalizations.  

As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate. Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected cervical spine disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the preponderance of the evidence weighing against an increase in rating at this time, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

An evaluation higher than 30 percent for cervical strain with radiculopathy is denied.


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


